TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00243-CV


                                 Author Manning II, Appellant

                                                v.

                                     Merrill Lynch, Appellee


            FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-21-002691, THE HONORABLE JAN SOIFER, JUDGE PRESIDING


                             MEMORANDUM OPINION


                 Appellant Author Manning II has filed a notice of appeal seeking review of

the denial of his “motion to dismiss,” which Manning filed in his suit against appellee

Merrill Lynch.

                 On July 28, 2022, the Clerk of this Court sent a letter to Manning informing him

that it appeared that this Court lacked jurisdiction over this matter because this Court’s

jurisdiction is limited to appeals in which there exists a final and appealable judgment or order

that has been signed the trial court. See Tex. Civ. Prac. & Rem. Code § 51.014(a) (appeal from

interlocutory order); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“[T]he

general rule, with a few mostly statutory exceptions, is that an appeal may be taken only from a

final judgment.”); see also Tex. R. App. P. 23.1 (notice of appeal deadline calculated from date

judgment or order is signed). Although Manning timely responded to the Court’s letter, he failed
to address the issue of whether the appeal was from a final and appealable judgment or order.

Accordingly, we dismiss this cause for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: August 26, 2022




                                                2